DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/02/2021 was entered.
Amended claims 1-30 are pending in the present application.
Applicant elected previously the following species:  (a) packaged phagemid comprising non-naturally occurring recombinant STF, gpJ and/or gpH proteins as a species of lambdoid bacterial delivery vehicle; (b) STF protein of SEQ ID NO: 48; (c) gpJ protein of SEQ ID NO: 13; (d) gpH of SEQ ID NO: 23; (d) a gene encoding a nuclease as a species of DNA payload; and (e) administering a bacterial delivery vehicle to a subject in need of treatment for a bacterial disease or disorder as a method of use.
Claims 3-4, 7, 24 and 30 were withdrawn previously from further consideration because they are directed to non-elected species.
Accordingly, amended claims 1-2, 5-6, 8-23, and 25-29 are examined on the merits herein with the above elected species.

Response to Amendment
1.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated under 35 U.S.C. 103 as obvious over Lu et al (US 2015/0064138) and evidenced by Hendrix et al (Science 258:1145-1148, 1992; IDS) was withdrawn in light of Applicant’s currently amended independent claim 1, particularly with the limitation “wherein said lamboid delivery vehicle comprises a functional lambdoid bacteriophage STF protein”.


Claim Objections
Amended claim 1 is objected to because of the misspelled term “lamboid” on line 2 of the claim.  Additionally, the claim is objected to because of the acronym “STF” should be spelled out in full at the first occurrence of the term.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1-2, 5-6, 8-21, 23, and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the This is a slightly modified rejection necessitated by Applicant’s amendment.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.   
The instant claims encompass a lambdoid bacterial delivery vehicle for use in in vivo delivery of a DNA payload of interest into any targeted bacterial cell, not necessarily limited to bacteria of the genus Escherichia spp. (e.g., Yersinia spp., Klebsiella spp., Acinetobacter spp., Neisseria spp., Chlamydia spp., Legionella spp., Pseudomonas spp., Salmonella spp., Streptomyces spp., Staphylococcus spp.; see paragraphs [0122]-[0123], [0126]-[0130]) as long as the lambdoid delivery vehicle comprises a functional lambdoid bacteriophage side tail fiber (STF) protein, including a lambdoid bacterial delivery vehicle comprising one or more non-naturally occurring, recombinant functional lambdoid bacteriophage side tail fiber (STF) protein, non-naturally occurring, recombinant functional lambdoid bacteriophage gpJ protein and/or non-naturally occurring, in vivo delivery of a DNA payload of interest into a subject and a method of treating a disease or disorder caused by any bacteria using the same pharmaceutical or veterinary composition. 
Apart from disclosing a lambda phagemid particle comprising engineered non-naturally occurring STF protein having the amino acid sequence of SEQ ID NO: 16, 17, 19, 21, 44, 48 or 50, engineered non-naturally occurring gpJ protein having the amino acid sequence of SEQ ID NO: 11, 12, 13 or 49 and/or engineered non-naturally occurring gpH protein having the amino acid sequence of SEQ ID NO: 24 that exhibits different E. coli strain specificity, and lambda-derived packaged phagemids containing 3 different combinations of the above engineered gpJ proteins and engineered STF proteins (SEQ ID NO:12+SEQ ID NO: 19, SEQ ID NO: 12+SEQ ID NO: 17 and SEQ ID NO: 13+SEQ ID NO: 21) that are also capable of delivering a DNA payload to a single Enterobacter cloacae strain with some combinations have an inefficient delivery (Examples 1-2 and Figure 10); the instant disclosure fails to provide sufficient written description for other lambdoid bacterial delivery vehicle for in vivo delivery of a DNA payload of interest to any other targeted bacterial cell and methods of using the same for treating a disease or disorder caused by any bacteria as claimed broadly.  For example, which specific combinations of the disclosed engineered STF protein, gpJ protein and/or gpH protein that enables the lambdoid bacterial delivery vehicle to deliver a DNA payload to a plethora of targeted bacteria genera encompassed by the instant claims, let alone any lambdoid  Yersinia spp., Klebsiella spp., Acinetobacter spp., Neisseria spp., Chlamydia spp., Legionella spp., Pseudomonas spp., Salmonella spp., Streptomyces spp., Staphylococcus spp., and many others?  Moreover, apart from the Ur-λ bacteriophage containing the stf and tfa genes essential for side tail fiber formation, the coliphage T5 with side chain fibers like those of Ur-λ and the unrelated T4 phage containing gene 37 and gene 38 which exhibit sequence similarities to a sequence encoding the COOH-terminal portion of gpSTF and tfa gene of Ur-λ phage, the instant specification fails to describe any other lambdoid bacterial delivery vehicle comprising a functional lambdoid bacteriophage STF protein as claimed broadly, particularly the term “lambdoid bacteriophages” encompass all members of the Caudovirus order or tailed bacteriophages (paragraph [0043] of the specification).  Since the prior art before the effective filing date of the present application (12/30/2019) failed to provide sufficient a representative number of species for a broad genus of a lambdoid bacterial delivery vehicle for in vivo delivery of a DNA payload of interest into a targeted bacterial cell, a pharmaceutical or veterinary composition comprising the same and methods of using the same composition as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a lambdoid bacterial delivery vehicle for in vivo delivery of a DNA payload of interest into a targeted bacterial cell, a pharmaceutical or veterinary composition comprising the same and methods of using the same composition as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 12/02/2021 (pages 6-8) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that since the term “lamboid bacteriophages” being defined by the specification in paragraph [0043] to be members of the Caudovirus order (also known as tailed bacteriophages), the claims comply with the written description requirements.  Applicant also argued that the specification discloses the STF protein includes a protein comprising or consisting of an amino acid sequence with at least 80, 85, 90, 95, 96, 97, 98 or 99% sequence identity with the wild type lambda stf protein amino acid sequence of SEQ ID NO: 14, or with any of the recombinant STF proteins, fusions, variants or fragments disclosed therein.  Similarly, the specification also discloses the gpJ protein includes a protein comprising or consisting of an amino acid sequence with at least 80, 85, 90, 95, 96, 97, 98 or 99% sequence identity with the wild type lambda gpJ protein amino acid sequence of SEQ ID NO: 10, or with any of the recombinant gpJ proteins, fusions, variants or fragments disclosed therein; as well as the gpH protein 
Merely defining the term “lambdoid bacteriophages”, disclosing that STF protein, gpJ protein or gpH protein includes a protein comprising or consisting of an amino acid sequence with at least 80, 85, 90, 95, 96, 97, 98 or 99% sequence identity with the wild type lambda STF protein, gpJ protein or gpH protein amino acid sequence of SEQ ID NO: 14, 10 and 23, respectively, or with any of the recombinant STF protein, gpJ protein, gpH proteins, fusions, variants or fragments thereof, and stating that they are functional for efficient delivery of a DNA payload into a targeted bacterial strain are not deemed to be sufficient to satisfy the Written Description Requirements.  Particularly, apart from the Ur-λ bacteriophage containing the stf and tfa genes essential for side tail fiber formation, the coliphage T5 with side chain fibers like those of Ur-λ and the unrelated T4 phage containing gene 37 and gene 38 which exhibit sequence similarities to a sequence encoding the COOH-terminal portion of gpSTF and tfa gene of Ur-λ phage, not every other members of the Caudovirus order or tailed bacteriophages have a functional lambdoid bacteriophage STF protein as claimed broadly, let alone a lambdoid bacterial in vivo delivery of a DNA payload of interest into any targeted bacterial cell as long as it comprises a functional lambdoid bacteriophage STF protein.  Even with the disclosed working examples, the instant disclosure fails to provide sufficient written description for other lambdoid bacterial delivery vehicle for in vivo delivery of a DNA payload of interest to any other targeted bacterial cell and methods of using the same for treating a disease or disorder caused by any bacteria as claimed broadly.  For example, which specific combinations of the disclosed engineered STF protein, gpJ protein and/or gpH protein that enables the lambdoid bacterial delivery vehicle to deliver a DNA payload to a plethora of targeted bacteria genera encompassed by the instant claims?  Please see the above Lack of Written Description rejection for more details.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Amended claims 1-2, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix et al (Science 258:1145-1148, 1992; IDS).  This is a new ground of rejection necessitated by Applicant’s amendment.
The instant claims are directed to a lambdoid bacterial delivery vehicle for use in in vivo delivery of a DNA payload of interest into a targeted bacterial cell wherein said lamboid delivery vehicle comprises a functional lambdoid bacteriophage side tail 
Hendrix et al already disclosed a Ur-λ bacteriophage obtained by ultraviolet light induction of a version of E. coli K12(λ) that has a functional side tail fiber (STF) protein and gpJ tail fiber protein (at least Abstract; particularly, page 1146, first column, second paragraph; third column, last paragraph continues to first paragraph on first column on page 1147; and Fig. 2).  Hendrix et al also taught Ur-λ bacteriophage in the form of a packaged phagemid by stating “[i]f λcI857Sam7 (a λ wild-type derivative) is grown on a cell carrying a plasmid with the stf and tfa genes of Ur-λ, about 1% of the progeny make small plaques, and phages from these plaques have tail fibers” (page 1147, third column, middle of last paragraph).  
The teachings of Hendrix et al meet every limitation of a lambdoid bacterial delivery vehicle as claimed.  Therefore, the reference anticipates the instant claims.

Amended claims 1-2, 5-6, 8, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al (Genetics 180:471-482, 2008).  This is a new ground of rejection necessitated by Applicant’s amendment.
The instant claims are directed to a lambdoid bacterial delivery vehicle for use in in vivo delivery of a DNA payload of interest into a targeted bacterial cell wherein said lamboid delivery vehicle comprises a functional lambdoid bacteriophage side tail fiber (STF) protein.  
Shao et al already disclosed bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) that have a high adsorption rate with a shorter 
The teachings of Shao et al meet every limitation of a lambdoid bacterial delivery vehicle as claimed.  Therefore, the reference anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a slightly modified rejection necessitated by Applicant’s amendment.
The instant claims encompass a lamdoid bacterial delivery vehicle for use in in vivo delivery of a DNA payload of interest into a targeted bacterial cell, wherein the bacterial delivery vehicle comprises a functional lambdoid bacteriophage side tail fiber (STF) protein, and further comprising one or more proteins selected from the group consisting of a functional lambdoid bacteriophage gpJ protein and a functional lambdoid bacteriophage gpH protein, preferably  the STF protein, the gpJ protein and/or the gpH protein are non-naturally occurring recombinant proteins, including the lambdoid bacterial delivery vehicle comprising a recombinant chimeric STF protein comprising a fusion between a portion of a STF protein derived from a lambdoid bacteriophage and a portion of a STF protein derived from a corresponding STF protein from a different bacteriophage (not necessarily from a different lambdoid bacteriophage), or a recombinant STF protein having an enzyme activity for an encapsulated bacterial cell and a gpH protein comprising or consisting of the amino acid sequence of SEQ ID NO: 23 (elected species). 
Lu et al already disclosed at least a recombinant bacteriophage and/or phagemid (also referred as phagemid particle) comprising at least one nucleic acid encoding an engineered autonomously distributed circuit, which contains a Cas9 nuclease, a guide RNA (gRNA or crRNA) and a transactivating small RNA (tracRNA) derived from a CRISPR-Cas system (e.g., Type II CRISPR-Cas system of Streptococcus pyogenes) that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism (e.g., pathogenic bacterial cells such as beta-lactamase-producing (ESBL)  Escherichia coli, ESBL Klebsiella pneumonia, Pseudomonas aeruginosa, vancomycin-resistant Enterococcus (VRE), methicillin-resistant Staphylococcus aureus (MRSA), multidrug-resistant (MDR) Acinobacter baumannii), wherein the gene of interest is a virulence factor gene, a toxin gene or an antibiotic resistance gene; and methods of treating a subject in need (e.g., a human subject) using the same recombinant bacteriophage/phagemid system (Abstract; Summary of the Invention; particularly paragraphs [0006], [0008], [0015]-[0016], [0020]-[0023], [0026], [0056]-[0058], [0086]-[0094], [0143]-[0144], [0164]-[0169]; Figures 1-2).  Lu et al stated “In some embodiments of the present disclosure, programmable nuclease circuits may be loaded into engineered phagemids, or phasmids, for delivery to microbial cell populations.  As used herein, a phagemid refers to a phage-derived vector containing the replication origin of a plasmid and the packaging site of a bacteriophage” (paragraph [0088]); and “A bacteriophage, or phage, is a virus that infects and replicates in bacteria.  Bacteriophages are composed of proteins that encapsulate a DNA or RNA genome and may have relatively simple or elaborate structures.  Their genomes may encode as few as four genes, and as many as hundreds of genes.  Bacteriophages replicate within bacteria following the injection of their genome into the cytoplasm and do so using either a lytic cycle, which results in bacterial cell lysis, or a lysogenic (non-lytic) cycle, which leaves the bacterial cell intact.  The bacteriophages of the present disclosure are, in some embodiments, non-lytic (also referred to as lysogenic or temperate). Non-lytic phage may also include those that are actively secreted from infected cells in the absence Siphoviridae (λ-like viruses, ᵧ-like viruses, T1-like viruses, T5-like viruses, c2-like viruses, L5-like viruses, psiM1-like viruses, phiC31-like viruses, N15-like viruses); Podoviridae (phi29-like viruses, P22-like viruses, N4-like viruses)” (paragraph [0091]).  These teachings indicate clearly that non-lytic lysogenic or temperate lambdoid bacteriophages and/or phagemids are used as delivery vehicles of a programmable nuclease circuit to a bacterial cell.  Lu et al specifically taught that target genes include genes that confer virulence traits to Escherichia coli (e.g., O157:H7) include stx1 and stx2 that encode Shiga-like toxins (paragraph [0073]); and a pharmaceutical composition comprising one or more of the above recombinant bacteriophages/phagemids with one or more pharmaceutically carriers and/or excipients (paragraph [0169]).  In an exemplification (Example 11), Lu et al disclosed engineered M13 bacteriophages and M13 phagemids that express a CRISPR-Cas9 system for delivery into Escherichia coli containing chromosomally integrated and plasmid-borne genes of interest.  Lu et al also stated explicitly “One advantage of using phages for delivery of the programmable nuclease circuits is that they can replicate within infected cells and amplify themselves to achieve near-complete infection of a target population.  One advantage of using phagemids for delivery is that they do not produce new infectious particles after delivery and, thus, are self-limited.  As 
Lu et al did not teach specifically at least that recombinant λ-liked bacteriophages/phagemid particles comprise a functional lamboid bacteriophage STF protein, particularly a non-naturally recombinant STF protein and further comprising a functional gpH protein having the amino acid sequence of SEQ ID NO: 23.  
Before the effective filing date of the present application (12/30/2019), Hendrix et al already isolated and characterized the Ur-λ virions having thin, jointed tail fibers that are absent from the common laboratory λ wild type strain (λPapa) carrying a frameshift mutation in the middle of a tail fiber gene (Abstract; and Fig. 2).  

    PNG
    media_image1.png
    430
    922
    media_image1.png
    Greyscale

Hendrix et al disclosed two novel proteins of Ur-λ constitute the fibers: the product of stf, the gene that is disrupted in λ wild type by the frameshift mutation, and the product of gene tfa, a protein that is implicated in facilitating tail fiber assembly.  Hendrix et al also determined that the Ur-λ sequence differs from the λ wild-type sequence by having an extra base pair relative to the λ wild-type genome sequence, and this change restores a single gene with two open reading frames in the λ wild-type sequence that show sequence gene H; see Fig. 2).  Hendrix et al also disclosed that both Ur-λ and λ wild type contain gpJ tail fiber protein which recognizes LamB receptor on an E. Coli K12 strain, and demonstrated the side tail fibers of Ur-λ endow it with the ability to adsorb through a non-LamB receptor (an expanded receptor specificity) and adsorb to E. Coli cells more rapidly relative to λ wild type (page 1146, 3rd column, last paragraph continues to first paragraph on 1st column on page 1147).  Hendrix et al also stated clearly “A central portion of the large protein gpStf, as mentioned earlier, is similar to a portion of the phage P2 gene H tail fiber protein.  The COOH-terminal portion of gpStf is similar to the corresponding portion of the phage T4 gene 37 protein, a dimer of which constitutes most of the distal half tail fiber of that phage” (page 1147, first paragraph of middle column), “It had been recognized earlier that a region near the end of this hypothetical gene is similar in sequence to the corresponding part of the phage T4 distal half fiber gene, gene 37 (4), and that this part of the λ sequence (together with the downstream gene) can be substituted into T4 to produce a T4 phage with altered host range (5)” (page 1145, 3rd column, bottom of first paragraph), and “[t]he experiments of Montag et al (5), in which tfa and part of stf were substituted for the homologous regions of the phage T4 tail fibers, suggest that the receptor is the outer membrane protein OmpC” (page 1147, 1st column, bottom of first paragraph).  Hendrix et al also taught that the tail fibers of the double-stranded DNA bacteriophages are the organelles through which the virus contacts its host in the first steps of the infection process, and by forming specific contacts with receptor molecules on the surface of the bacterial cell, the tail fibers provide a primary determinant of the host range of the bacteriophage that carries them (page 1145, 2nd column, fist 
Additionally, it was known before the effective filing date of the present application the minor tail protein precursor H of the phage lambda with an accession No. G43008 having the amino acid sequence that is 100% identical to SEQ ID NO: 23 of the present application (see attached sequence search below).
Moreover, Merril et al already taught that it is possible to express more than one host specific tail protein in a single bacterial viral strain and that expression of these tail proteins permits the virus to infect multiple specific hosts (Abstract and Summary of the Invention).  Merril et al demonstrated that a virulent double stranded DNA bacteriophage ΦK1-5 with short tail spikes similar to members of the Podoviridae family are capable of infecting E.coli strains that possess either the K1 or the K5 polysaccharide capsule, and DNA sequence analysis of the region encoding the tail fiber protein of ΦK1-5 bacteriophage revealed two open reading frames encoding the K5 lyase of ΦK5 and the N-acetylneuraminidase (endosialidase) of ΦK1E that are arranged in a modular or cassette configuration (Figs. 2 and 4).  Merril et al also noted that it has been suggested that the tail fiber protein is involved in both adsorption to the cell surface and penetration into the cell by enzymatically degrading the polysaccharide capsule (col. 1, lines 38-41).
It would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Lu et al by also E. Coli cells (e.g., E. coli cells having stx1 and stx2 genes encoding Shiga-like toxins), in light of the teachings of Hendrix et al, Protein Accession No. G43008 and Merril et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because unlike the common laboratory λ wild type carrying a frameshift mutation in the middle of a tail fiber gene, Hendrix et al taught that the Ur-λ virions containing intact functional stf, gpJ and gpH proteins have an expanded receptor specificity and adsorb to E. Coli cells more rapidly.  Additionally, the minor tail protein precursor H of the phage lambda with an accession No. G43008 having the amino acid sequence that is 100% identical to SEQ ID NO: 23 of the present application was already known in the prior art.  Moreover, an ordinary skilled artisan would also have been motivated to utilize a lambdoid bacterial delivery vehicle having a non-naturally occurring recombinant STF protein having an enzyme activity (e.g., K5 lyase and/or endosialidase) E. Coli cells possessing polysaccharide capsules as well as for expanding receptor specificity because Merril et al already demonstrated with the double stranded DNA bacteriophage ΦK1-5 with short tail spikes similar to members of the Podoviridae family that it is possible to express more than one host specific tail protein in a single bacterial viral strain to infect multiple hosts and Hendrix et al already noted that Montag et al already successfully substituting part of stf and tfa of the λ sequence for the homologous regions of the phage T4 tail fibers to produce T4 phage with altered host range.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lu et al, Hendrix et al, Protein Accession No. G43008 and Merril et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified recombinant lambdoid bacteriophage/phagemid particle and methods of using the same resulting from the combined teachings of Lu et al, Hendrix et al, Protein Accession No. G43008 and Merril et al as set forth above are indistinguishable and encompassed by the presently claimed invention.   Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 12/02/2021 (pages 10-11) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the Lu reference fails to disclose a “lambdoid” bacterial delivery vehicle comprising a functional lambdoid bacteriophage STF protein, and instead the reference focuses on bacteriophages such as M13 or M13 derived phagemids.  Applicant also argued that the Hendrix reference does not suggest the critical aspect of a functional STF for in vivo delivery since the stf gene is disclosed as “non-essential” (page 1147, right column, 2nd paragraph), and the reference also stated “whether there are conditions in the wild that similarly give a selective advantage to a λ that lacks the side tail fibers is unknown” (page 1147, right column, last sentence of last paragraph) and such statement can be viewed as a teaching away.  Applicant further argued that neither Accession No. G43008 nor the Merril reference disclose or suggest what is missing in the primary Lu reference, such as the usefulness of a lambdoid bacteriophage vehicle having a functional STF protein.

Second, the teachings of the primary Lu reference are not necessarily limited only to exemplifications, including the exemplary M13 bacteriophages and M13 phagemids.  Lu et al stated explicitly “The bacteriophages of the present disclosure are, in some embodiments, non-lytic (also referred to as lysogenic or temperate). Non-lytic phage may also include those that are actively secreted from infected cells in the absence of lysis, including, without limitation, filamentous phage such as, for example M13, fd, Ike, CTX-Φ, Pf1, Pf2 and Pf3.  Thus, after phage delivery of a programmable nuclease circuit to a bacterial cell, the bacterial cell may remain viable and able to stably maintain expression of the circuit…..Examples of non-lytic bacteriophage for use in accordance with the present disclosure include, without limitation, Myoviridae….Siphoviridae (λ-like viruses, ᵧ-like viruses, T1-like viruses, T5-like viruses, c2-like viruses, L5-like viruses, psiM1-like viruses, phiC31-like viruses, N15-like viruses); Podoviridae (phi29-like viruses, P22-like viruses, N4-like viruses)” (paragraph [0091]).
Third, there is no teaching away whatsoever by the statement “whether there are conditions in the wild that similarly give a selective advantage to a λ that lacks the side tail fibers is unknown” in the Hendrix reference (page 1147, right column, last sentence of last paragraph), which concerns primarily to a λ that lacks the side tail fibers.  The Hendrix reference demonstrated clearly that the side tail fibers of Ur-λ endow it with the ability to adsorb through a non-LamB receptor (an expanded receptor specificity) and adsorb to E. Coli cells more rapidly relative to λ wild type (page 1146, 3rd column, last paragraph continues to first paragraph on 1st column on page 1147).  Hendrix et al stated “Even though the so-called nonessential genes stf and tfa are essential for side tail fiber formation, they are nonetheless non-essential in the sense that a phage without the side tail fibers grows perfectly well, albeit with altered adsorption kinetics” (page 1147, right column, top of 2nd paragraph); and thus in the context of the above paragraph stf and tfa genes are nonessential only for λ phage growth but not for adsorption kinetics.  Before the effective filing date of the present application (12/30/2019), the prior art in the form of Shao et al (Genetics 180:471-482, 2008) also reported bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) that have a high adsorption rate with a shorter optimal lysis time and higher fitness than strains with a low adsorption rate (see at least Abstract).
Fourth, the Accession No. G43008 and the Merril reference were cited to supplement the combined teachings of Lu et al and Hendrix et al for other limitations recited in the instant claims.  Please refer to the above 103 rejection for details, particularly the motivations for combining the cited references. 

Amended claims 1-2, 5-6, 8, 11, 13-15, 20, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (US 10,676,721) in view of Lu et al (US 2015/0064138), Shao et al (Genetics 180:471-482, 2008) and Miwa et al (Journal of Bacteriology 153:100-108, 1983; IDS).  This is a new ground of rejection necessitated by Applicant’s amendment, particularly for amended claim 20.
engineered bacteriophages (e.g., engineered T7 lytic bacteriophages, engineered M13 lysogenic bacteriophages) expressing antimicrobial peptides or lytic enzymes for targeting a broad spectrum of bacterial hosts, and for the long-term suppression of bacterial phage resistance for reducing bacterial infections (Abstract; Summary of the Invention; particularly col. 13, lines 11-24; col. 20, lines 38-47; Examples 1-7; and issued claims 1, 7 and 9).  Collins et al also taught that an antimicrobial-agent engineered bacteriophage can comprise an agent such as RNAi, miRNA, or an RNA agent (col. 13, lines 19-24), and stated “One aspect of the present invention relates to engineering or modification of any bacteriophage strain or species to generate an antimicrobial-engineered bacteriophage disclosed herein.  For example, an antimicrobial-agent engineered bacteriophage can be engineered from any bacteriophage known by a skilled artisan” (col. 12, lines 57-62).
Collins et al do not teach specifically that the engineered bacteriophage is a lambdoid bacteriophage comprising a functional lambdoid bacteriophage STF protein for delivering an antimicrobial agent, in the form of a packaged phagemid and that the DNA payload has a size greater than 12.500 kb and less than 16.667 kb.
Before the effective filing date of the present application, Lu et al already disclosed at least a recombinant bacteriophage and/or phagemid (also referred as phagemid particle) comprising at least one nucleic acid encoding an engineered autonomously distributed circuit, which contains a Cas9 nuclease, a guide RNA (gRNA or crRNA) and a transactivating small RNA (tracRNA) derived from a CRISPR-Cas system (e.g., Type II CRISPR-Cas system of Streptococcus pyogenes) that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism (e.g., pathogenic bacterial Escherichia coli, ESBL Klebsiella pneumonia, Pseudomonas aeruginosa, vancomycin-resistant Enterococcus (VRE), methicillin-resistant Staphylococcus aureus (MRSA), multidrug-resistant (MDR) Acinobacter baumannii), wherein the gene of interest is a virulence factor gene, a toxin gene or an antibiotic resistance gene; and methods of treating a subject in need (e.g., a human subject) using the same recombinant bacteriophage/phagemid system (Abstract; Summary of the Invention; particularly paragraphs [0006], [0008], [0015]-[0016], [0020]-[0023], [0026], [0056]-[0058], [0086]-[0094], [0143]-[0144], [0164]-[0169]; Figures 1-2).  Lu et al also taught the use of non-lytic (also referred to as lysogenic or temperate) phages that are actively secreted from infected cells in the absence of lysis, including, without limitation, filamentous phage such as M13, fd, Ike, CTX-Φ, Pf1, Pf2 and Pf3; as well as Siphoviridae (λ-like viruses, ᵧ-like viruses, T1-like viruses, T5-like viruses, c2-like viruses, L5-like viruses, psiM1-like viruses, phiC31-like viruses, N15-like viruses); Podoviridae (phi29-like viruses, P22-like viruses, N4-like viruses and others (paragraph [0091]).  Lu et al specifically taught a pharmaceutical composition comprising one or more of the above recombinant bacteriophages/phagemids with one or more pharmaceutically carriers and/or excipients (paragraph [0169]).  
Additionally, Shao et al already disclosed bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) that have a high adsorption rate with a shorter optimal lysis time than strains with a low adsorption rate, and these bacteriophage λ-strains also comprise the genetic marker lacZα (a DNA pay load of interest) being inserted at the 3’ end of λ’s R gene (see at least Abstract; page 473, right column, second last paragraph; page 475, right column, second paragraph; Tables 1-2; 
Moreover, Miwa et al also disclosed formation of oligomeric structures from plasmid DNA carrying cosλ that is packaged into bacteriophage λ heads, and that the packaging efficiency of plasmid depends on its copy number in cells and its genome size (Abstract).  Miwa et al also noted that DNA to be packaged in λ phage heads should have a size in the range of 78% (38 kb) to 105% (51 kb) of wild λ DNA (49 kb), and plasmids whose sizes were 40 to 47% of the length of λ DNA have been shown to be packaged as dimers, while a plasmid 28% of the length of λ DNA was packaged as a trimer (page 100, left column, third paragraph).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Collins et al by also selecting at least bacteriophage λ-strains and/or λ phagemids with functional stf gene that have a high adsorption rate with better fitness for delivering an antimicrobial 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Lu et al already taught using at least non-lytic phages such as λ-like viruses, T5-like viruses, c2-like viruses, L5-like viruses, psiM1-like viruses, phiC31-like viruses, N15-like viruses and others, including in the form of phagemids, as a delivery vehicle with at least one nucleic acid encoding an engineered autonomously distributed circuit containing a programmable nuclease that targets a gene of interest in a microbial organism; while Shao et al already disclosed that bacteriophage λ-strains with functional stf gene that have a high adsorption rate with better fitness than strains with a low adsorption rate.  Additionally, Miwa et al already noted DNA to be packaged in λ phage heads should have a size in the range of 78% (38 kb) to 105% (51 kb) of wild λ DNA (49 kb), and plasmids whose sizes were 40 to 47% of the length of λ DNA have been shown to be packaged as dimers, while a plasmid 28% of the length of λ DNA was packaged as a trimer (38 kb/3 = 12.67 kb).  Furthermore, the primary Collins reference already taught that an antimicrobial-agent engineered bacteriophage could be engineered from any bacteriophage known by a skilled artisan.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Collins et al, Lu et al, Shao et al and Miwa et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 6, 8-9, 11-19, 23 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10-20, 28-30 and 32 of copending Application No. 16/816,675 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a bacterial delivery vehicle comprising a chimeric receptor binding protein (RBP) comprising a fusion between the N-terminal domain of a RBP from a lambda-like or lambda bacteriophage, a pharmaceutical or veterinary composition comprising one or more of the same bacterial delivery vehicles, and a method for treating a bacterial infection using the same pharmaceutical or veterinary composition in copending Application No. 16/816,675 anticipate the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because a bacterial delivery vehicle comprising an engineered branched chimeric receptor binding protein, a pharmaceutical or veterinary composition comprising one or more of the same bacterial delivery vehicles, and a method for treating a bacterial infection using the same pharmaceutical or veterinary composition in copending Application No. 16/726,033 anticipate the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10-20, 28-30 and 32 of copending Application No. 16/816,675 (reference application) or claims 13-14, 16-23, 26-28 and 30 of copending Application No. 16/726,033 (reference application) in view of Lu et al (US 2015/0064138) and Miwa et al (Journal of Bacteriology 153:100-108, 1983; IDS). 
Claims 20 and 29 of the present application differ from claims 8, 10-20, 28-30 and 32 of copending Application No. 16/816,675 or claims 13-14, 16-23, 26-28 and 30 of copending Application No. 16/726,033 in reciting specifically “wherein the DNA payload has a size greater than 10.000 kb and less than 12.000 kb, or has a size greater than 
However, before the effective filing date of the present application  Lu et al already disclosed at least a recombinant bacteriophage and/or phagemid (also referred as phagemid particle) comprising at least one nucleic acid encoding an engineered autonomously distributed circuit, which contains a Cas9 nuclease, a guide RNA (gRNA or crRNA) and a transactivating small RNA (tracRNA) derived from a CRISPR-Cas system (e.g., Type II CRISPR-Cas system of Streptococcus pyogenes) that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism (e.g., pathogenic bacterial cells such as beta-lactamase-producing (ESBL)  Escherichia coli, ESBL Klebsiella pneumonia, Pseudomonas aeruginosa, vancomycin-resistant Enterococcus (VRE), methicillin-resistant Staphylococcus aureus (MRSA), multidrug-resistant (MDR) Acinobacter baumannii), wherein the gene of interest is a virulence factor gene, a toxin gene or an antibiotic resistance gene; and methods of treating a subject in need (e.g., a human subject) using the same recombinant bacteriophage/phagemid system (Abstract; Summary of the Invention; particularly paragraphs [0006], [0008], [0015]-[0016], [0020]-[0023], [0026], [0056]-[0058], [0086]-[0094], [0143]-[0144], [0164]-[0169]; Figures 1-2).   Lu et al specifically taught that target genes include genes that confer virulence traits to Escherichia coli (e.g., O157:H7) include stx1 and stx2 that encode Shiga-like toxins (paragraph [0073]).
Additionally, Miwa et al also disclosed formation of oligomeric structures from plasmid DNA carrying cosλ that is packaged into bacteriophage λ heads, and that the a size in the range of 78% (38 kb) to 105% (51 kb) of wild λ DNA (49 kb), and plasmids whose sizes were 40 to 47% of the length of λ DNA have been shown to be packaged as dimers, while a plasmid 28% of the length of λ DNA was packaged as a trimer (page 100, left column, third paragraph).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify claims 8, 10-20, 28-30 and 32 of copending Application No. 16/816,675 or claims 13-14, 16-23, 26-28 and 30 of copending Application No. 16/726,033 by also treating a Shiga Toxin producing E. coli (STEC) infection in a subject having a disease or disorder caused by bacteria, and that the DNA payload could have a size greater than 12.500 kb and less than 16.667 kb to be packaged as a trimer into λ phage heads (38 kb/3 = 12.67 kb), in light of the teachings of Lu et al and Miwa et al as presented above with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

In the Amendment dated 12/02/2021 (pages 11-12), Applicant merely stated that Applicant would address the above provisional double patenting rejections upon notice of allowable subject matter.

Conclusions
 	No claim is allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                      
minor tail protein precursor H - phage lambda
Date: 13-Jun-1983 #sequence_revision 13-Jun-1983 #text_change 09-Jul-2004
Accession: G43008; E43014; A04362

Note: the amino end of protein H* was determined by partial sequence analyis to correspond to 1-Met; thus maturation of the H protein does not involve cleavage at the amino end.
Comment: Gene H protein is cleaved to form minor tail protein H*, located at the distal end. There are 6-7 copies of protein H* per mature phage. This protein is believed to function in the injection of lambda DNA into the host cell during early infection.
Gene H protein functions in the assembly of the tail polymerization initiator complex and is postulated to act as a template to determine the tail length.


  Query Match             100.0%;  Score 4273;  DB 1;  Length 853;
  Best Local Similarity   100.0%;  
  Matches  853;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAEPVGDLVVDLSLDAARFDEQMARVRRHFSGTESDAKKTAAVVEQSLSRQALAAQKAGI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAEPVGDLVVDLSLDAARFDEQMARVRRHFSGTESDAKKTAAVVEQSLSRQALAAQKAGI 60

Qy         61 SVGQYKAAMRMLPAQFTDVATQLAGGQSPWLILLQQGGQVKDSFGGMIPMFRGLAGAITL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SVGQYKAAMRMLPAQFTDVATQLAGGQSPWLILLQQGGQVKDSFGGMIPMFRGLAGAITL 120

Qy        121 PMVGATSLAVATGALAYAWYQGNSTLSDFNKTLVLSGNQAGLTADRMLVLSRAGQAAGLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PMVGATSLAVATGALAYAWYQGNSTLSDFNKTLVLSGNQAGLTADRMLVLSRAGQAAGLT 180

Qy        181 FNQTSESLSALVKAGVSGEAQIASISQSVARFSSASGVEVDKVAEAFGKLTTDPTSGLTA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FNQTSESLSALVKAGVSGEAQIASISQSVARFSSASGVEVDKVAEAFGKLTTDPTSGLTA 240

Qy        241 MARQFHNVSAEQIAYVAQLQRSGDEAGALQAANEAATKGFDDQTRRLKENMGTLETWADR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MARQFHNVSAEQIAYVAQLQRSGDEAGALQAANEAATKGFDDQTRRLKENMGTLETWADR 300

Qy        301 TARAFKSMWDAVLDIGRPDTAQEMLIKAEAAYKKADDIWNLRKDDYFVNDEARARYWDDR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TARAFKSMWDAVLDIGRPDTAQEMLIKAEAAYKKADDIWNLRKDDYFVNDEARARYWDDR 360

Qy        361 EKARLALEAARKKAEQQTQQDKNAQQQSDTEASRLKYTEEAQKAYERLQTPLEKYTARQE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EKARLALEAARKKAEQQTQQDKNAQQQSDTEASRLKYTEEAQKAYERLQTPLEKYTARQE 420

Qy        421 ELNKALKDGKILQADYNTLMAAAKKDYEATLKKPKQSSVKVSAGDRQEDSAHAALLTLQA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ELNKALKDGKILQADYNTLMAAAKKDYEATLKKPKQSSVKVSAGDRQEDSAHAALLTLQA 480

Qy        481 ELRTLEKHAGANEKISQQRRDLWKAESQFAVLEEAAQRRQLSAQEKSLLAHKDETLEYKR 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ELRTLEKHAGANEKISQQRRDLWKAESQFAVLEEAAQRRQLSAQEKSLLAHKDETLEYKR 540

Qy        541 QLAALGDKVTYQERLNALAQQADKFAQQQRAKRAAIDAKSRGLTDRQAEREATEQRLKEQ 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QLAALGDKVTYQERLNALAQQADKFAQQQRAKRAAIDAKSRGLTDRQAEREATEQRLKEQ 600

Qy        601 YGDNPLALNNVMSEQKKTWAAEDQLRGNWMAGLKSGWSEWEESATDSMSQVKSAATQTFD 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 YGDNPLALNNVMSEQKKTWAAEDQLRGNWMAGLKSGWSEWEESATDSMSQVKSAATQTFD 660


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GIAQNMAAMLTGSEQNWRSFTRSVLSMMTEILLKQAMVGIVGSIGSAIGGAVGGGASASG 720

Qy        721 GTAIQAAAAKFHFATGGFTGTGGKYEPAGIVHRGEFVFTKEATSRIGVGNLYRLMRGYAT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GTAIQAAAAKFHFATGGFTGTGGKYEPAGIVHRGEFVFTKEATSRIGVGNLYRLMRGYAT 780

Qy        781 GGYVGTPGSMADSRSQASGTFEQNNHVVINNDGTNGQIGPAALKAVYDMARKGARDEIQT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GGYVGTPGSMADSRSQASGTFEQNNHVVINNDGTNGQIGPAALKAVYDMARKGARDEIQT 840

Qy        841 QMRDGGLFSGGGR 853
              |||||||||||||
Db        841 QMRDGGLFSGGGR 853